COURT OF APPEALS
SANDEE BRYAN MARION            FOURTH COURT OF APPEALS DISTRICT                   KEITH E. HOTTLE
  CHIEF JUSTICE                  CADENA-REEVES JUSTICE CENTER                     CLERK OF COURT
KAREN ANGELINI                      300 DOLOROSA, SUITE 3200
MARIALYN BARNARD                  SAN ANTONIO, TEXAS 78205-3037
REBECA C. MARTINEZ              WWW.TXCOURTS.GOV/4THCOA.ASPX                         TELEPHONE
PATRICIA O. ALVAREZ                                                                 (210) 335-2635
LUZ ELENA D. CHAPA
JASON PULLIAM                                                                      FACSIMILE NO.
  JUSTICES                                                                          (210) 335-2762


                                         April 2, 2015

       Susan Renee Sullivan                           David McQuade Leibowitz
       PO Box 3725                                    6243 W Ih 10 Ste 1000
       McAllen, TX 78502-3725                         San Antonio, TX 78201-2091
       * DELIVERED VIA E-MAIL *                       * DELIVERED VIA E-MAIL *

       Jacqueline M. Stroh                            Mike Mills
       10101 Reunion Pl Ste 600                       818 W. Pecan (78501)
       San Antonio, TX 78216-4162                     PO Box 3725
       * DELIVERED VIA E-MAIL *                       McAllen, TX 78502-3725
                                                      * DELIVERED VIA E-MAIL *

       RE:    Court of Appeals Number: 04-14-00097-CV
              Trial Court Case Number:    13-12-16486-CV
              Style: Luis Alfredo Rosa and Myrna Lizzet Rosa
                     v.
                     Mestena Operating, LLC

               Enclosed please find the order which the Honorable Court of Appeals has
       issued in reference to the above styled and numbered cause.

              If you should have any questions, please do not hesitate to contact me.

                                                            Very truly yours,
                                                            KEITH E. HOTTLE, CLERK


                                                            _____________________________
                                                            Luz Estrada
                                                            Deputy Clerk, Ext. 53219


       cc: Jacob Leibowitz (DELIVERED VIA E-MAIL)
                          Fourth Court of Appeals
                                 San Antonio, Texas
                                        April 2, 2015

                                    No. 04-14-00097-CV

                         Luis Alfredo ROSA and Myrna Lizzet Rosa,
                                        Appellants

                                              v.

                              MESTENA OPERATING, LLC,
                                      Appellee

                 From the 79th Judicial District Court, Brooks County, Texas
                              Trial Court No. 13-12-16486-CV
                       Honorable Richard C. Terrell, Judge Presiding


                         CORRECTED ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Karen Angelini, Justice
              Marialyn Barnard, Justice
              Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Jason K. Pulliam, Justice

       On March 19, 2015, appellants filed a motion for en banc reconsideration. The Court has
considered appellants’ motion for en banc reconsideration, and the motion is DENIED.


                                                   _________________________________
                                                   Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of September, 2015.


                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court